 1
 2
 3
 4
 5
 6
 7                                                                                JS-6
 8                                  UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   JEHAN ZEB MIR, M.D.,                             )   CASE NO. CV 14-1191-RGK (PJW)
                                                      )
11                         Plaintiff,                 )   J U D G M E N T
                                                      )
12                  v.                                )
                                                      )
13   CITY OF TORRANCE, et al.,                        )
                                                      )
14                                                    )
                                                      )
15                         Defendants.                )
                                                      )
16
17          Pursuant to the Order Dismissing Plaintiff’s Third Amended
18   Complaint With Prejudice,
19          Judgment is entered in favor of the Defendants and the action is
20   dismissed with prejudice.
21          DATED:         October 17, 2018
22
23
24
25
26                                                R. GARY KLAUSNER
27                                                UNITED STATES DISTRICT JUDGE
28
     C:\Users\isabelmartinez\AppData\Local\Temp\notes95E17C\Judgment.wpd
